DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims included in the prosecution are claims 1-7.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/11/2021 has been entered.
 
Applicants' arguments, filed 09/11/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1-3, 6, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Missbichler et al (U.S. Patent Application Pub. No. 2008/0193491; of record) in view of White et al (“Classification, Epidemiology, and Natural History of Fibromyalgia,” Current Pain and Headache Reports, Vol. 5, No. 4, pgs. 320-329 (2001)), Zimmerman (1991, The Clinical Journal of Pain, Vol. 7, No. 1 pgs. S8-15; of record) and Meggs (1995, Environmental Health Perspectives, Vol. 103, No. 1, pgs. 54-56; of record).
Missbichler et al teach compositions comprising diaminooxidase (“DAO”) (Abstract) (also commonly known as amine oxidase, histaminase, or diamine oxidase) and a method of treating a histamine-induced disease in a patient comprising administering a composition comprising an effective amount of DAO for, inter alia, oral administration (claims 31-37) wherein, in an exemplary embodiment, the oral composition is in the form of a gastric-juice resistant (i.e., gastric protected) capsule or tablet (para [0029], [0033], and [0039] and claims 19-21, 31, 35, and 36).  
Missbichler et al further teach the method wherein the DAO is in the form of granulated pellets (i.e., a powder) (para [0037]).
Missbichler et al further teach the method wherein, in an exemplary embodiment, the composition comprises 3% by weight of DAO (para [0064]) and that the concentration of DAO is based on the desired degradation of histamine (para [0026]).
Although Missbichler et al teach that high concentrations of freely circulating histamine initiate undesired effects (para [0012]), Missbichler et al do not specify that 
White et al evidence that symptoms and disorders caused by fibromyalgia include, inter alia, extreme fatigue, sleep disorders and musculoskeletal pain (Abstract; page 320, col 2, first full paragraph; and page 326, col 1, second full paragraph).
Zimmerman teaches that histamine liberation resulting from a noxious stimulus and other activations of peptides from afferent C-fibers causes neurogenic inflammation that contributes to fibromyalgia (page S10, col 1, first full paragraph; see also “histamine liberation involved in inflammation” at page S9, col 2, last paragraph).
Meggs also teaches that neurogenic inflammation caused by neurogenic switching plays a role in, inter alia, fibromyalgia (Abstract and page 54, col 3, last paragraph) and that “histamine can activate sensory nerves” involved with neurogenic inflammation (page 54, col 1, last paragraph to col 2, first full paragraph; page 55, col 1, last paragraph; and Figure 1: "Histamine binds to receptors on sensory neurons…Both histamine and substance P can bind effector cells, such as endothelial cells, mucus-secreting cells, and bronchial smooth muscle cells to produce inflammation”).
As to claims 1, 2, 6, and 7, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Missbichler et al by specifically treating patients presenting extreme fatigue, sleep disorders and musculoskeletal pain symptoms and disorders caused by fibromyalgia or chronic fatigue syndrome because White et al evidence that symptoms and disorders caused by fibromyalgia include, inter alia, extreme fatigue, sleep disorders and musculoskeletal pain, Missbichler et al teach that the inventive compositions comprising prima facie obvious to substitute one histamine-induced disease and its associated symptoms or disorders for another, both treatable by administering DAO as taught by Missbichler et al with a reasonable expectation of success.
As to claim 1 reciting wherein the treatment results in improvement of fibromyalgia, since Zimmerman and Meggs teach that the neurogenic inflammation of fibromyalgia is induced by histamine and the composition of Missbichler et al. comprising DAO reduces histamines, it would have been obvious to one of ordinary skill in the art that the composition of Missbichler et al. wherein administered would result in some improvement of fibromyalgia by reducing histamine. 
As to claim 3, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the composition of the method of Missbichler et al by optimizing the amount of DAO to the amounts recited in the claims because Missbichler et al teach that the concentration of DAO is a result-effective variable for determining optimum or workable ranges by routine experimentation based on the desired degradation of histamine.

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Missbichler et al in view of White et al, Zimmerman, and Meggs as applied to claims 1-3, 6, and 7 above, and further in view of Shin et al (“Inhibitory effect of anaphylactic shock by caffeine in rats,” International Journal of Immunopharmacology, Vol. 22, No. 6, pgs. 411-418 (2000); of record).
The prior art combination of Missbichler et al, White et al, Zimmerman, and Meggs teach a method as applied to claims 1-3, 6, and 7 above as set forth, supra.
Although Missbichler et al teach that DAO may be administered together with other pharmaceutically active substances in a single form (para [0029]), the above prior art combination does not specify that the composition also contains caffeine.
Shin et al teach that it is known that caffeine reduces evoked histamine secretion (Abstract) and inhibits pathways that lead to histamine release (page 416, col 1, first full paragraph).
Shin et al further provide several embodiments of different caffeine doses and teach that the caffeine’s effect on inhibiting histamine release is dose dependent (Tables 2 and 3 at page 415).
As to claim 4, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the composition of the method of the prior art combination of Missbichler et al, White et al, Zimmerman, and Meggs by further comprising caffeine because Shin et al teach that caffeine reduces evoked histamine secretion and inhibits pathways that lead to histamine release and, therefore, one of ordinary skill in the art would have been motivated to include caffeine to further 
As to claim 5, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to further modify the composition of the method of the above prior art combination by optimizing the amount of caffeine to the amounts recited in the claims because Shin et al teach that the dose of caffeine is a result-effective variable for determining optimum or workable ranges by routine experimentation based on caffeine’s effect on inhibiting histamine release.

Response to Arguments
Applicant argues that Missbichler fails to teach or suggest any methods of administering DAO to a patient that suffers from the symptoms and disorders caused by fibromyalgia or chronic fatigue syndrome. 
	The Examiner does not find Applicant’s argument to be persuasive. As this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. As discussed in the rejection, the teachings from the combination of Missbichler, White, Zimmerman, and Meggs provides motivation to administer DAO to a patient that suffers from the symptoms and disorders caused by fibromyalgia or chronic fatigue syndrome.

Applicant argues that the symptoms and disorders caused by fibromyalgia or chronic fatigue syndrome are distinguishable from the symptoms and disorders caused 
The Examiner does not find Applicant’s argument to be persuasive. Missbichler et al. do not need to disclose the symptoms and disorders of fibromyalgia in order for one of ordinary skill in the art to use the composition of Missbichler et al. to treat fibromyalgia. Examples of rationales to support a conclusion of obviousness include “obvious to try.” See MPEP 2143 (I). As discussed in the rejection, both Zimmerman and Meggs teach that the neurogenic inflammation of fibromyalgia is induced by histamine. The composition of Missbichler et al. reduces histamine. Therefore, it would have been obvious to one of ordinary skill in the art to try the composition of Missbichler et al. on fibromyalgia patients in order to reduce the histamine that induced the neurogenic inflammation of fibromyalgia. Because fibromyalgia patients have extreme fatigue, sleep disorders, and musculoskeletal pain, as evidenced by White et al., it would have then been obvious to one of ordinary skill in the art to have used the composition of Missbichler et al. on fibromyalgia patients with extreme fatigue, sleep disorders, and musculoskeletal pain, thus making the claimed invention obvious. As such, Applicant’s argument is unpersuasive. 

Applicant argues that Missbichler fails to teach or suggest the use of DAO in treating symptoms and disorders caused by fibromyalgia or chronic fatigue syndrome through at least one or more of the claimed functional effects.
The Examiner does not find Applicant’s argument to be persuasive. As to claim 1 reciting wherein the treatment results in improvement of fibromyalgia, since Zimmerman 

Applicant argues that Missbichler is entirely silent on utilizing DAO to effectively treat patients presenting symptoms of fatigue, sleep disorders and musculoskeletal pain symptoms and disorders caused by fibromyalgia or chronic fatigue syndrome. Even though White associated such symptoms with fibromyalgia, both Zimmerman and Meggs focused on utilizing inhibitors of Substance P (as suggested by Zimmerman and Meggs), neurotransmitters such as serotonin (as suggested by Zimmerman), inhibitors of neuropeptides (as suggested by Meggs) to treat or prevent fibromyalgia. None of the references taught or suggested the use of DAO to treat fibromyalgia or chronic fatigue syndrome in any manner. Any improper combination of the cited art would have led a person skilled in the art to utilize inhibitors of Substance P, neurotransmitters such as serotonin, and inhibitors of neuropeptides to treat or prevent fibromyalgia. 
The Examiner does not find Applicant’s argument to be persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Zimmerman discloses wherein histamine liberation causes neurogenic inflammation that 

Applicant argues that the aforementioned remarks do not apply to the invention of amended claim 1 because the cited art as a whole affirm the non-obviousness of the claimed invention.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. Applicant has not persuasively shown wherein the cited art as a whole affirm the non-obviousness of the claimed invention. As such, Applicant’s argument is unpersuasive.

	Applicant argues that Shin fails to cue the deficiencies of Missbichler, White, Zimmerman, and Meggs.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Copending Application No. 15/488,604
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 15/488,604 (presently claims 1 and 3-9) in view of Missbichler et al, White et al, Zimmerman, and Meggs.

The claims differ by not reciting that the symptoms and disorders of the patient are specifically extreme fatigue, sleep disorders and musculoskeletal pain caused by fibromyalgia or chronic fatigue syndrome.

Nevertheless, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method recited in the claims by specifically treating patients presenting extreme fatigue, sleep disorders and musculoskeletal pain symptoms and disorders caused by fibromyalgia or chronic fatigue syndrome because White et al evidence that symptoms and disorders caused by fibromyalgia include, inter alia, extreme fatigue, sleep disorders and musculoskeletal pain, Missbichler et al teach that the inventive compositions comprising DAO are particularly useful for treating histamine-induced diseases, both Zimmerman and Meggs teach that the neurogenic inflammation of fibromyalgia is induced by histamine, and, therefore, one of ordinary skill in the art would have been motivated to treat fibromyalgia and its associated symptoms and disorders as a histamine-induced disease with the method as recited in the claims and as taught by Missbichler et al.  Additionally, since the prior art evidence that fibromyalgia is a histamine-induced disease, it is also prima facie obvious to substitute one histamine-induced disease and its associated symptoms or disorders for another, both treatable by administering DAO as recited in the claims and as taught by Missbichler et al with a reasonable expectation of success.


Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
Claims 1-7 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TRACY LIU/Primary Examiner, Art Unit 1612